DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/2/2021.
 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (JP 2007-046200, machine translation) in view of Reichmann (US 5,447,980).
With respect to claims 1, 2, 4, 6, 7, and 9-14, Ide discloses a polyamide-based fiber prepared from a dicarboxylic acid that is at least 60 mol % aromatic dicarboxylic acid and a diamine component that is at least 60 mol % 6-12C aliphatic alkylene diamine (abstract).  Ina preferred embodiment, the diamine component comprising 60-100 mol % of 1,9-nonanediamine and 2-methyl-1,8-octanediamine in a molar ratio of 30:70-99:1 (paragraph 0014).  In Table 1, Example 1 diamine component includes 50 mol % 2-methyl-1,8-octanediamine (MODA) and 50 mol % 1,9-nonanediamine (NMDA).  Ide fails to disclose the melting point of the polyamide, however, such a property is evidently dependent upon the nature of the composition used and is therefore inherent to the polyamide exemplified by Ide.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Ide discloses that copper compounds can be used as a stabilizer additive (paragraph 0018).
Ide fails to disclose (i) the amount of copper compound additive or addition of an alkali metal halide compound, (ii) the glass transition point of the polyamide fiber, or (iii) the strength retention rate of the fiber after heat treatment at 150°C for 500 hours.

	Given that Ide is open to the use of copper compound as a stabilizer in polyamide fiber and further given that Reichmann discloses that a stabilizer comprising copper compound and alkali metal halide provides for improved stabilization, it would have been obvious to one of ordinary skill in the art to rely on the teachings of Reichmann regarding a sufficient and efficacious amount of copper that overlaps with the claimed amounts.
With respect to (ii), neither Ide nor Reichmann discloses the glass transition temperature of the polyamide fiber, however, the combination of Ide and Reichmann disclose the combination of a polyamide and stabilizer additives.
Therefore, it is the examiner’s position that one of ordinary skill in the art would have expected that the polyamide taught by the combination of Ide and Reichmann would have the claimed glass transition point as such a property is dependent on the nature of the product used—absent evidence to the contrary.
With respect to (iii), neither Ide nor Reichmann discloses strength retention rate after heat treatment at 150°C for 500 hours, however, Reichmann discloses that the copper compound provides for improved dry heat stability (abstract).
Therefore, one of ordinary skill in the art would have expected or readily obtained the claimed properties of strength retention rate after heat treatment given that the copper compound of Reichmann provides for improved dry heat stability.
With respect to claim 6, Ide does not disclose the addition of a polyolefin.

With respect to claim 15, Ide discloses that the fiber is maintains strength (paragraph 0009) but is silent regarding the yarn breakage after continuous spinning for 24 hours.
Even so, it would have been obvious to one of ordinary skill in the art to obtain a polyamide fiber having claimed yarn breakage under continuous spinning because the exemplified aromatic polyamide of Ide is the same as that exemplified by applicant.  Criticality has not been shown for the claimed composition because the data of the instant specification includes inventive and comparative examples with polyamide including 50 mol % 2-methyl-1,8-octanediamine where both exhibit the claimed continuous spinning property.
With respect to claim 16, Ide discloses that the fiber is maintains strength (paragraph 0009) but is silent regarding strength retention rate in an acidic solution at 120°C for 500 hours.
Even so, it would have been obvious to one of ordinary skill in the art to obtain a polyamide fiber having claimed strength retention rate because the exemplified aromatic polyamide of Ide is the same as that exemplified by applicant.  Criticality has not been shown for the claimed composition because the data of the instant specification includes inventive and comparative examples with polyamide including 50 mol % 2-methyl-1,8-octanediamine where both exhibit the claimed strength retention rate.

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the prior art fails to recognize that the claimed polyamide fiber provides for low melting point and thereby low spinning temperature and less decomposition and crosslinking reactions; (B) that Reichmann exemplifies process where the fibers are melt spun at 
With respect to argument (A), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Even though Ide generally discloses a range of amounts of MODA (i.e., 1-70 mol %), it clearly and specifically discloses 50 mol % MODA.  In Table 1, Example 1’s diamine component includes 50 mol % 2-methyl-1,8-octanediamine (MODA) and 50 mol % 1,9-nonanediamine (NMDA).  Ide fails to disclose the melting point of the polyamide, however, such a property is evidently dependent upon the nature of the composition used and is therefore inherent to the polyamide exemplified by Ide.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  According to applicant’s own data in Table 1, the addition of copper does not significantly affect the melting point of the fiber.  While Example 2 includes a polyamide with a diamine mixture that does not provide the claimed melting point, such an example is an alternative embodiment—an alternative to one other embodiment.  Either embodiment can be relied upon as a specific teaching by Ide.  Not all of the examples or embodiments of a prior art reference are required to teach the claimed invention.  
With respect to argument (B), while Reichmann does not disclose all the features of the present claimed invention, it is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept (i.e., suitable amounts copper-containing stabilizer), and in combination with the primary reference, discloses the presently claimed invention. 
In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Also, because Reichmann discloses adding the copper compound for improved heat stabilization, it would have been obvious to one of ordinary skill in the art to select a suitable amount to obtain the claimed heat stability, i.e., to utilize a higher amount of copper compound to obtain higher heat stability.  Therefore, while Reichmann does not explicitly disclose long term heat stability, the improvement in heat stability is expected from the teachings of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn